IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DOUGLAS RANDALL,1                             §
                                                  §   No. 210, 2019
           Respondent,                            §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN12-01775
    LAURA ARNOLD,                                 §   Petition No. 18-26369
                                                  §
           Petitioner,                            §
           Appellee.                              §

                                Submitted: January 10, 2020
                                Decided: March 9, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After consideration of the opening brief and the record on appeal, it appears

to the Court that:

         (1)    The appellant, Douglas Randall (“the Father”), filed this appeal from a

Family Court order granting the petition for custody filed by Laura Arnold (“the

Mother”). For the reasons discussed below, we affirm the Family Court’s judgment.

         (2)    The parties are the parents of two children, one born in 2008 and one

born in 2011 (“the Children”). Since January 2014, they had operated under the

terms of a consent protection-from-abuse order (“PFA”) entered on the Mother’s


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
behalf. Under that order, the parties had temporary joint legal custody and shared

residential placement of the Children.

       (3)    On August 31, 2018, the Mother filed a petition for custody. She

alleged that she was primarily responsible for the Children’s care and that she had

safety concerns based on the Father’s history of domestic violence. The Father

disputed the Mother’s allegations and opposed her petition.

       (4)    On March 26, 2019, the Family Court held a hearing on the Mother’s

petition. Both the Mother and the Father, who was late for the hearing, testified. On

May 1, 2019, the Family Court issued its decision. After weighing the best-interests

factors under 13 Del. C. § 722, the Family Court granted the Mother sole legal

custody and primary residential placement of the Children. The Father was granted

supervised visitation every other weekend on the condition that his girlfriend, with

whom he had a recent domestic-violence incident, was not present. This appeal

followed.

       (5)    This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 The Family

Court’s factual findings will not be disturbed on appeal if they are supported by the

record and are the product of an orderly and logical deductive process.4 Under


2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
                                               2
Delaware law, the Family Court must determine legal custody and residential

arrangements for a child in accordance with the best interests of the child. The

criteria for determining the best interests of a child are set forth in 13 Del. C. § 722.5

       (6)     On appeal, the Father argues that Family Court erred in finding that the

fourth (the children’s adjustment to their home, school, and community), sixth (the

parents’ past and present compliance with their rights and responsibilities), seventh

(evidence of domestic violence), and eighth (the criminal history of the parties) best-

interests factors weighed in favor of granting the Mother’s petition for custody. As

to the fourth and sixth factors, the Family Court accepted the Mother’s testimony

that she handled most aspects of childcare and consistently made decisions on the

children’s behalf. The Father argues that both parents enrolled the Children in

school and that he took the Children to extracurricular activities. He also argues, as

he did below, that he supported the Children financially and included them on his

health insurance policy. He claims that the Mother only sought custody so that she

could obtain child support from him.


5
  The best-interests factors include: (i) the wishes of the parents regarding the child’s custody and
residential arrangements; (ii) the wishes of the child regarding his custodians and residential
arrangements; (iii) the interaction and interrelationship of the child with his parents, grandparents,
siblings, persons cohabitating in the relationship of husband and wife with a parent of the child,
and any other residents of the household or persons who may significantly affect the child’s best
interests; (iv) the child’s adjustment to his home, school, and community; (v) the mental and
physical health of all individuals involved; (vi) past and present compliance by both parents with
their rights and responsibilities to the child under 13 Del. C. § 701; (vii) evidence of domestic
violence; and (viii) the criminal history of any party or any resident of the household. 13 Del. C.
§ 722.
                                                  3
         (7)     The Family Court acknowledged the Father’s testimony regarding

extracurricular activities and his support of the Children, but also noted that he did

not believe it was necessary for him to take parenting classes. Most significantly,

the Family Court found the Father less credible than the Mother based on his

inconsistent testimony. The Father initially testified that he lived with his girlfriend

(with whom he had a no-contact order) and other children, later testified that he lived

with himself or his mother at a different address, and then later refused to provide

the address where he lived. When the determination of facts turns on a question of

the credibility and the acceptance or rejection of the testimony of witnesses

appearing before the trier of fact, we will not substitute our opinion for that of the

trier of fact. 6 The record supports the Family Court’s conclusion that the fourth and

sixth best-interests factors weighed in favor of the Mother.

         (8)     In finding that the seventh best-interests factor weighed in favor of the

Mother, the Family Court reviewed the Mother’s testimony regarding the Children’s

presence during a domestic violence incident between the Father and his girlfriend.

The Family Court also took judicial notice of the consent PFA order entered on the

Mother’s behalf in 2014. The Father acknowledges the consent PFA order, but

argues that both he and the Mother were charged in connection with the 2014



6
    Wife (J.F.V.), 402 A.2d at 1204.

                                              4
incident. The Father ignores that the charges against the Mother were dismissed

while he pleaded guilty to menacing and offensive touching in connection with the

2014 incident. The record supports the Family Court’s conclusion that the seventh

best-interests factor weighed in favor of the Mother.

      (9)    Finally, the Father argues that the Family Court erred finding that

eighth best-interests factor weighed in favor of the Mother. The Family Court

reviewed the criminal histories of the parties and their significant others in

concluding that this factor weighed in favor of the Mother. The Father argues that

2018 charges involving his girlfriend were false and eventually dismissed, but he

does not dispute that those charges were outstanding at the time of the Family Court

hearing and decision.     In addition, as previously discussed, the Father had

convictions for menacing and offensive touching where the Mother was the victim.

The Family Court did not err in concluding that the eighth best-interests factor

weighed in favor of the Mother.

      (10) Having carefully reviewed the opening brief and the record on appeal,

we find no error abuse or abuse of discretion in the Family Court’s decision. The

Family Court correctly applied the law and considered the best-interests factors

under 13 Del. C. § 722. We therefore affirm the Family Court’s judgment.




                                         5
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Gary F. Traynor
                               Justice




                                  6